Breese, J. This was an information in the nature of a quo warranto against Brewer, to show cause why he had presumed to exercise the office of school trustee for township sixteen north, of range ten east of the fourth principal meridian. The defendant justified under an election, and in his plea alleged that he was legally elected to that office on the ninth day of November, 1857, and had been legally qualified. Issue was taken on this fact, and the cause tried by a jury. To sustain the issue on his part, the poll-book of the election under which the defendant claimed, was offered in evidence, which showed the returns of an election for trustees of schools of the town of Selby. On objection made hy relators, the defendant proved that the town of Selby and township sixteen north, range ten east, were the same territory, and that the township was called “ the town of Selby,” and that the former trustees of that township had, before defendant’s election, ordered that the school business of that township should be done in the name of the “ town of Selby.” The poll-book was admitted. We think it was properly admitted; the former trustees having required it, and there being nothing in the law to prohibit it. The postponement of the election at the first meeting of the inhabitants, to the next Monday, amounts to nothing. The facts show that within the time required by law, on that day, a sufficient number of inhabitants, qualified to vote, organized a regular board of election, the result of which was the election of the defendant. The returns were duly made to the school commissioner of Bureau county, and all the oaths required by law administered to the defendant by a magistrate of that county. The objection that it does not appear from the body of the affidavit or the jurat to the same, that it was in Bureau county, State of Illinois, is not important. It will be intended it was in the proper county, as the returns were made to the school commissioner of the proper county. The subsequent election at which the relators were elected, was invalid, the power of voters in this regard having been exhausted at the regular election at which the defendant was duly elected; so that we are of opinion that the Circuit Court did not err in admitting the poll-book in evidence, nor in instructing the jury that the postponement of the election on the 9th of November, 1857, was illegal, and that a legal election could be held afterwards on the same day by the qualified voters then and there assembled, nor in holding that the act of qualifying by said defendant was sufficient,, nor in rendering judgment in his favor. The judgment is affirmed. Judgment affirmed.